Name: Council Regulation (EEC) No 954/82 of 22 April 1982 amending Regulation (EEC) No 3810/81 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4 . 82 Official Journal of the European Commuaities No L 117/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 954/82 of 22 April 1982 amending Regulation (EEC) No 3810/81 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia ( 1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, r Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 3810/ 81 (') the Community established ceilings and Community surveillance for imports of certain products originating in Yugoslavia ; whereas Council Regulation (EEC) No 287/ 82 of 3 February 1982 establishing the arrangements applicable to imports of products originating in Yugoslavia consequent on the accession of the Hellenic Republic to the Community (2) provides for an increase in the amounts of ceilings established by the abovementioned Regulation ; whereas Regu ­ lation (EEC) No 3810/ 81 should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3810/ 81 is hereby amended as follows : 1 . The second subparagraph of Article 1 (3) shall be replaced by the following text : ' In the case of such reintroduction, Greece shall reintroduce the levying of customs duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and in Regulation (EEC) No 287/ 82 .' 2 . With the exception of order Nos I YU 30 to I YU 86 in Annex I , which remain unchanged, Annexes I , II , III and IV shall be replaced by the following : (') OJ No L 383 , 31 . 12 . 1981 , p . 1 . ( 2) OJ No L 30 , 6 . 2 . 1982 , p . 1 . No L 117/2 Official Journal of the European Communities 30 . 4 . 82 1ANNEX I Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 31.02 Mineral or chemical fertilizers , nitrogenous : - I YU 1 B. Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 31.02-15 2 200 I YU 2 C. Other 31.02-20 ; 30 ; 40 ; 50 ; 60 ; 70 ; 80 ; 90 19 300 I YU 3 31.05 39.03 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Regenerated cellulose ; cellulose nitrate , cellulose ace ­ tate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose, plasticized or not (for example , collodions , celluloid); vulcanized fibre : B. Other : 31.05 all Nos 32 000 I YU 4 I. Regenerated cellulose 39.03-07 ; 08 ; 12 ; 14 ; 15 ; 17 1 085 I YU 5 40.11 II . Cellulose nitrates Rubber tyres, tyre cases , interchangeable tyre treads , inner tubes and tyre flaps, for wheels of all kinds : B. Other : II . Other : 39.03-21 ; 23 ; 25 ; 27 ; 29 589 I YU 6  Of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor ­ scooters ; tyre flaps (separately consigned); tyre cases with sewn-in inner tubes , for racing bicycles 40.11-21 ; 23 ; 40 ; 45 ; 52 ; 53 2 103 I YU 7   Other 40.11-25 ; 27 ; 29 ; 55 ; 57 ; 62 ; 63 ; 80 2 952 I YU 8 ex 42.03 Articles of apparel and clothing accessories , of leather or of composition leather, excluding protective gloves for all trades 42.03-10 ; 25 ; 27 ; 28 ; 51 ; 59 264 I YU 9 44.15 Plywood , blockboard, laminboard, battenboard and similar laminated wood products (including veneered panels and sheets) ; inlaid wood and wood marquetry 44.15 all Nos 94 500 m3 I YU 10 44.18 Reconstituted wood, being wood shavings , wood chips, sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances , in sheets , blocks or the like 44.18 all Nos 23 125 30 . 4 . 82 Official Journal of the European Communities No L 117/3 Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1  2  3 A r~ 64.01 Footwear with outer soles and uppers of rubber or 64.01 all Nos 359 artificial material 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or arti ­ ficial plastic material : A. Footwear with uppers of leather 42264.02-21 ; 29 ; 32 ; 34 ; 35 ; 38 ; 40 ; 41 ; 43 ; 45 ; 47 ; 49 ; 50 ; 52 ; 54 ; 56 ; 58 ; 59 64.02-60 ; 61 ; 69 ; 99 B. Other 144 70.05 Unworked drawn or blown glass (including flashed 70.05 all Nos 4 205 glass), in rectangles 70.14-19 70.14 Illuminating glassware, signalling glassware and optical elements of glass , not optically worked or of optical glass : A. Articles for electrical lighting fittings : II . Other (for example, diffusers, ceiling lights , bowls, cups , lamp-shades, globes , tulip-shaped pieces) 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel, excluding high-pressure hydro-electric conduits 74.04 Wrought plates, sheets and strip, of copper 74.07 Tubes and pipes and blanks therefor, of copper ; I YU 11 I YU 12 I YU 13 I YU 14 I YU 15 I YU 16 I YU 17 I YU 18 I YU 19 I YU 20 I YU 21 I YU 22 1 585 8 402 635 1 757 1 055 2 312 2 000 hollow bars of copper 73.18 all Nos 74.04 all Nos 74.07 all Nos 76.02 all Nos 76.03 all Nos 79.03 all Nos 76.02 Wrought bars, rods, angles , shapes and sections, of aluminium ; wire 76.03 Wrought plates, sheets and strip, of aluminium 79.03 Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes 85.01 Electrical goods of the following descriptions ; generators, motors, converters (rotary or static), transformers , rectifiers and rectifying apparatus, inductors : B. Other machines and apparatus 3 187. I. Generators, motors (whether or not equipped with speed-reducing, changing or step-up gear) and rotary converters 85.01-08 ; 09 ; 10 ; 11 ; 12 ; 13 ; 14 ; 15 ; 17 ; 18 ; 21 ; 23 ; 24 ; 25 ; 26 ; 28 ; 31 ; 33 ; 34 ; 36 ; 38 ; 39 ; 41 ; 42 ; 44 ; 46 ; 47 ; 49 ; 52 ; 54 ; 55 ; 56 ; 57 ; 58 No L 117/4 Official Journal of the European Communities 30 . 4 . 82 Order No CCT heading No Description NIMEXE code Level of ceiling . (tonnes) 1 2 3 4 5 I YU 23 85.01 (cont 'd) 85.23 C. Parts Insulated (including enamelled or anodized), electric wire, cable, bars, strip and the like (including co ­ axial cable), whether or not fitted with connectors : 85.01-89 ; 90 ; 93 ; 95 1 271 I YU 24 B. Other 85.23 all Nos, excluding 85.23-01 1 705 I YU 25 85.25 Insulators of any material 85.25 all Nos 286 I YU 26 87.10 87.14 Cycles (including delivery tricycles), not motorized Other vehicles (including trailers) not mechanically propelled, and parts thereof : B. Trailers and semi-trailers : 87.10 all Nos 597 I YU 27 94.01 II . Other Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds, ana parts thereof : B. Other : 87.14-33 ; 37 ; 39 ; 43 ; 49 1 615 I YU 28 ex II . Other, excluding seats specially designed for motor vehicles 94.01-31 ; 35 ; 41 ; 45 ; 50 ; 60 ; 70 ; 91 ; 93 ; 99 5 254 I YU 29 94.03 Other furniture and parts thereof : B. Other 94.03 all Nos : excluding 94.03-11 ; 15 ; 19 4 623 I YU 30 to I YU 86 Unchanged' 30 - 4 . 82 Official Journal of the European Communities No L 117/5 ANNEX II Category CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 1 55.05 55.05 all Nos 55.09 Cotton yarn, not put up for retail sale Other woven fabric of cotton Of which other than unbleached or bleached, maximum 55.09 all Nos 3 832 tonnes 4 655 tonnes 689 tonnes 2 A 2 B 55.09-06 ; 07 ; 08 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 80 ; 81 ; 82 ; 83 ; 84 ; 86 ; 90 ; 91 ; 92 : 93 : 98 : 99 56.07 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : A. Of synthetic textile fibres 376 tonnes 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 10 ; 12 ; 15 ; 19 ; 20 ; 22 ; 25 ; 29 ; 30 ; 31 ; 35 ; 38 ; 39 ; 40 ; 41 ; 43 ; 45 ; 46 ; 47 ; 49 3 4 60.04 Under garments, knitted or crocheted, not elastic or rubberized : B. Other : I. T-shirts II . Lightweight fine knit roll, polo or turtle necked jumpers and pullovers : 60.04-19 ; 20 ; 22 60.04-23 60.04-24 60.04-26 a) Of cotton b) Of synthetic textile fibres c) Of regenerated textile fibres IV. Other : 1 192 700 pieces b) Of synthetic textile fibres : 1 . Men's and boys': aa) Shirts dd) Other 2 . Women's, girls' and infants': ee) Other d) Of cotton : 1 . Men's and boys' : aa) Shirts dd) Other 2 . Women's , girls' and infants': dd) Other 60.04-41 60.04-50 60.04-58 60.04-71 60.04-79 60.04-89 No L 117/6 Official Journal of the European Communities 30 . 4 . 82 Category CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 5 60.05 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : I. Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article II . Other : b) Other : 4 . Other outer garments : bb) Jerseys, pullovers, slip-overs, waist ­ coats, twinsets , cardigans, bed jackets and jumpers : 11 . Men's and boys': aaa) Of wool bbb) Of fine animal hair ccc) Of synthetic textile fibres ddd) Of regenerated textile fibres eee) Of cotton 22 . Women's, girls' and infants': bbb) Of wool ccc) Of fine animal hair ddd) Of synthetic textile fibres eee) Of regenerated textile fibres fff) Of cotton 60.05-01 60.05-31 60.05-33 60.05-34 60.05-35 60.05-36 60.05-39 60.05-40 60.05-41 60.05-42 60.05-43 293 500 pieces 6 61.01 Men's and boys' outer garments : B. Other : V. Other : d) Breeches and shorts : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 61.01-62 61.01-64 61.01-66 30 . 4 . 82 Official Journal of the European Communities No L 117/7 Category CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 6 61.01 B. V. e) Trousers : (cont'd) 61.02 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton Women's, girls' and infants ' outer garments : B. Other : II . Other : e) Other : 6 . Trousers and slacks : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 61.01-72 61.01-74 61.01-76 61.02-66 61.02-68 61.02-72 172 335 pairs 7 60.05 61.02 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b). Other : 4 . Other outer garments : aa) Blouses and shirt-blouses for women, girls and infants : 22 . Of wool or of fine animal hair 33 . Of synthetic textile fibres 44 . Of regenerated textile fibres 55 . Of cotton Women's, girls' and infants' outer garments : B. Other : II . Other : e) Other : 7 . Blouses *nd shirt-blouses : bb) Of man-made textile fibres cc) Of cotton dd) Of other textile materials 60.05-22 60.05-23 60.05-24 60.05-25 61.02-78 61.02-82 61.02-84 99 440 pieces No L 117/ 8 Official Journal of the European Communities 30 . 4 . 82 Category CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 8 61.03 Men's and boys' under garments, including collars , shirt fronts and cuffs : A. Shirts 61.03-11 ; 15 ; 19 626 880 pieces 9 55.08 62.02 Terry towelling and similar terry fabrics , of cotton Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : III . Toilet linen and kitchen linen : a) Of cotton : 1 . Of terry towelling and similar terry fabrics 55.08 all Nos 62.02-71 213 tonnes 12 60.03 Stockings , under stockings, socks , ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : A. Of wool or of fine animal hair B. Of synthetic textile fibres : I. Knee-length stockings II . Other b) Other C. Of cotton D. Of other textile materials 60.03-11 ; 19 60.03-20 60.03-27 60.03-30 60.03-90 1 342 520 pairs 15 B 61.02 Women's , girls ' and infants' outer garments : B. Other : II . Other : e) Other : 1 . Jackets (excluding waister jackets) and blazers : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 2 . Coats and raincoats ; cloaks and capes : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 61.02-31 61.02-32 61.02-33 61.02-35 61.02-36 ; 37 61.02-39 ; 40 145 410 pieces 30 . 4 . 82 Official Journal of the European Communities No L 117/9 Category CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 16 61.01 Men's and boys' outer garments : B. Other : V. Other : c) Suits and coordinate suits (excluding ski suits) : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 61.01-51 61.01-54 61.01-57 147 003 pieces 18 61.03 Men's and boys' under garments, including collars , shirt fronts and cuffs : B. Pyjamas C. Other 61.03-51 ; 55 ; 59 61.03-81 ; 85 ; 89 54 tonnes 22 56.05 Yarn of man-made fibres (discontinuous or waste), not put up fÃ ¶r retail sale : A. Of synthetic textile fibres 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 278 tonnes 23 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 163 tonnes 24 60.04 Under garments, knitted or crocheted, not elastic or rubberized : B. Other : IV. Other : b) Of synthetic textile fibres : 1 . Men's and boys' : bb) Pyjamas d) Of cotton : 1 . Men's and boys': bb) Pyjamas 60.04-47 60.04-73 191 000 pieces 25 60.04 Under garments , knitted or crocheted, not elastic or rubberized : B. Other : No L 117/ 10 Official Journal of the European Communities 30 . 4 . 82 Category CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 25 60.04 B. IV. Other : (cont'd) b) Of synthetic textile fibres : 2 . Women's , girls' and infant?': aa) Pyjamas bb) Nightdresses d) Of cotton : 2 . Women's, girls ' and infants': aa) Pyjamas bb) Nightdresses 60.04-51 60.04-53 60.04-81 60.04-83 217 270 pieces 33 51.04 62.03 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : III . Fabrics made from strip or the like of polyethylene or polypropylene, of a width of : a) Less than 3 m Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : b) Of fabric of synthetic textile fibres : 1 . Made from polyethylene or polypropylene strip 51.04-06 62.03-96 198 tonnes 37 56.07 Woven fabrics of man-made fibres (discontinuous or waste): B. Of regenerated textile fibres 56.07-50 ; 51 ; 55 ; 56 ; 59 ; 60 ; 61 ; 65 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 635 tonnes 48 53.07 53.08 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : B. Combed 53.07 all Nos 53.08-21 ; 25 222 tonnes 52 55.06 Cotton yarn, put up for retail sale 55.06 all Nos 71 tonnes 56 56.06 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : A. Of synthetic textile fibres 56.06-11 ; 15 26 tonnes 30 . 4 . 82 Official Journal of the European Communities No L 117/ 11 Category CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 57 56.06 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : B. Of regenerated textile fibres 56.06-20 1 tonne 67 60.05 60.06 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 5 . Clothing accessories B. Other Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : II . Stockings III . Other 60.05-93 ; 94 ; 95 60.05-96 ; 97 ; 98 ; 99 60.06-92 60.06-96 ; 98 169 tonnes 73 60.05 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 3 . Track suits 60.05-16 ; 17 ; 19 259 040 pieces Diverse 59.04 Twine, cordage, ropes and cables, plaited or not 59.04 all Nos 1 844 tonnes' I No L 117/ 12 Official Journal of the European Communities 30 . 4 . 82 'ANNEX III Order No CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 27.10 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included, containing not less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations : A. Light oils : III . For other purposes B. Medium oils : III . For other purposes C. Heavy oils : I. Gas oils : c) For other purposes II . Fuel oils : c) For other purposes III . Lubricating oils ; other oils : c) To be mixed in accordance with the terms of Additional Note 7 to this Chapter (a) d) For other purposes 27.10-15 ; 17 ; 21 ; 25 ; 29 27.10-34 ; 38 ; 39 27.10-59 27.10-69 27.10-75 27.10-79 III YU 1 27.11 27.12 27.13 27.14 Petroleum gases and other gaseous hydrocarbons : A. Propane of a purity not less than 99 % : I. For use as a power or heating fuel B. Other : I. Commercial propane and commercial butane : c) For other purposes Petroleum jelly : A. Crude : III . For other purposes B. Other Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes , whether or not coloured : B. Other : L Crude : c) For other purposes II . Other Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : C. Other : II . Other 27.11-03 27.11-19 27.12-19 27.12-90 27.13-89 27.13-90 27.14-99 450 250 tonnes (a) Entry under this subheading is subject to conditions to be determined by the competent authorities .' 30 . 4 . 82 Official Journal of the European Communities No L 117/ 13 ANNEX IV Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 28.05 Alkali and alkaline-earth metals ; rare earth metals, yttrium and scandium and intermixtures or interalloys thereof; mercury : D. Mercury : IV YU 1 73.02 I. In flasks of a net capacity of 34-5 kg (stan ­ dard weight), of a fob value, per flask, not exceeding 224 ECU Ferro-alloys : A. Ferro-manganese : 28.05-71 18 IV YU 2 II . Other 73.02-19 63 IV YU 3 C. Ferro-silicon 73.02-30 4 540 IV YU 4 D. Ferro-silico-manganese E. Ferro-chromium and ferro-silico-chromium : 73.02-40 700 IV YU 5 I. Ferro-chromium 73.02-52 ; 53 1 074 IV YU 6 76.01  Of which ferro-chromium containing by weight not more than 0-10% of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro ­ chromium), maximum Unwrought aluminium ; aluminium waste and scrap : ex 73.02-52 ; 53 537 IV YU 7 78.01 A. Unwrought Unwrought lead (including argentiferous lead); lead waste and scrap : A. Unwrought : 76.01-11 ; 15 1 867 IV YU 8 79.01 II . Other Unwrought zinc ; zinc waste and scrap : 78.01-12 ; 13 ; 15 ; 19 1 113 IV YU9 A. Unwrought 79.01-11 ; 15 1 417' No L 117/ 14 Official Journal of the European Communities 30 . 4 . 82 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal ofthe European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1982 . For the Council The President P. de KEERSMAEKER